

116 HR 6113 IH: ARPA–H20 Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6113IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Katko (for himself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish an Advanced Research Projects Agency–Water, and for other purposes.1.Short titleThis Act may be cited as the ARPA–H20 Act of 2020. 2.Advanced Research Projects Agency–Water(a)EstablishmentThere is established within the Environmental Protection Agency the Advanced Research Projects Agency–Water, headed by a Director, who shall be appointed by the Administrator to carry out programs to provide funds to eligible entities for projects intended to enhance, through the deployment of advanced technologies, the treatment, monitoring, delivery, affordability, and safety of—(1)drinking water provided by a water system;(2)wastewater or stormwater discharged by a water system;(3)groundwater or well water used for drinking water; or(4)any other activities carried out by a water system for the purposes of enhancing public health or environmental safety.(b)ProgramsARPA–H20 shall be comprised of programs that—(1)provide funds for projects described in subsection (a), as determined appropriate by the Director; and(2)are carried out and overseen by program managers under subsection (e).(c)Research Advisory Council(1)In generalThe Director shall establish a research advisory council to recommend the content of the programs under ARPA–H20, including annual research priorities for funding consideration.(2)MembershipThe council established under paragraph (1) shall be composed of 12 members appointed by the Director who represent—(A)public and private water systems including large decentralized systems; (B)academia;(C)national nonprofits and organizations that represent the water sector and collaborate with the Agency; (D)public or private entities engaged in technology development, deployment, or consultation to enhance delivery, reliability, affordability, and safety of the operations of water systems; and(E)relevant Federal agencies.(d)Responsibilities of the DirectorThe Director shall—(1)approve each grant, contract, cooperative agreement, cash prize, or other transaction to fund projects under this Act;(2)terminate funding for any project under this Act that does not meet the goals of the program through which such project was funded;(3)ensure that projects funded under this Act are not duplicative of other Federal research projects that enhance the delivery, reliability, affordability, and safety of the operations of water systems;(4)coordinate with non-governmental entities for demonstration of technologies and research applications to facilitate technology transfer;(5)establish research and development goals to carry out this Act; (6)set criteria for funding and assessment of projects under this Act in addition to the criteria established in section 3(c); and(7)provide funds through any funding mechanism that the Director determines appropriate to eligible entities to carry out this Act.(e)Program managers(1)In generalThe Director shall designate managers to carry out the programs established under subsection (b).(2)ResponsibilitiesA program manager shall—(A)establish research and development goals for the program, including by convening workshops, conferring with outside experts, and publicizing the goals of the program to public and private sector entities;(B)solicit applications for projects in specific areas of particular promise, especially areas that the private sector or the Federal Government are not likely to undertake alone;(C)build research collaborations to carry out the program; and(D)establish a selection process under the program based upon criteria established in section 3(c).(3)TermThe term of a program manager shall be not more than 5 years and such term may be renewed by the Director. 3.Selection of recipients of funds(a)In generalIn carrying out a program under this Act, the program manager shall select projects described in subsection (b) to receive funds under the program.(b)Eligible projectsProjects related to the following shall be eligible for funding under a program:(1)Advanced technologies for—(A)the security and materials of water systems; or(B)the testing, monitoring, conveyance, distribution, and treatment of—(i)drinking water provided by a water system; or(ii)wastewater or stormwater discharged by a water system.(2)Water technologies that may improve efficiency and resiliency of water systems, lower life-cycle costs or reduce energy consumption of water systems treatment and conveyance.(3)Methods to detect, monitor, and address contaminants present in drinking water or wastewater.(4)Methods to advance nutrient management for source water protection.(5)Resource recovery of marketable products derived from water systems including, but not limited to, nutrient, biosolids, energy, metals, and recycled water.(6)Advancements in beneficial reuse and desalination that support the diversification of water supplies.(7)Approaches to mitigation, containment, and treatment of stormwater.(8)Methods to test, treat, and study the impacts of emerging contaminants.(9)Any other activities carried out by a water system for the purposes of enhancing public health or environmental safety.(c)CriteriaA program manager shall select a project to receive funds under the program based on the demonstration of the applicant of—(1)the scientific and technical merit of the proposed project;(2)transformative technological potential;(3)the potential for cost effective technology applications;(4)the capabilities of the applicants to successfully carry out the proposed project;(5)the consideration of future commercial applications of the project, including the feasibility of partnering with one or more water sector entities;(6)the potential of the applicant to use funds from non-Federal sources in addition to the funds made available under this Act; and(7)any other criteria considered appropriate by the Director.4.Termination; reporting requirements(a)TerminationThe authority to carry out this Act shall terminate on the date that is 5 years after the date on which the first funds are appropriated for ARPA–H20.(b)Reporting requirements(1)Report to CongressNot later than 2 years after the date on which funds are first appropriated to carry out this Act, the Director shall submit to Congress a report with a detailed list of each project funded under the new ARPA–H20 program and a description of the technological achievements and progress made by the project.(2)TransparencyThe Director shall publish on a publicly available website a description of each project that receives funds under this Act, including—(A)the name of the entity that received such funds; and(B)the amount of funds that such entity received.5.DefinitionsIn this Act, the following definitions apply:(1)ARPA–H20The term ARPA–H20 means the Advanced Research Projects Agency–Water established in subsection (a). (2)DirectorThe term Director means the Director of ARPA–H20 appointed in subsection (a).(3)Eligible entityThe term eligible entity means the following: (A)Nonprofit research organizations. (B)Academic institutions.(C)Private sector entities.(D)Water systems.(E)National labs.(F)Federally funded research and development centers.(G)Research consortia that consist of entities in industries that the Director determines relevant to the program under this Act.(4)Water systemsThe term water system means an entity that—(A)serves the public; (B)manages the supply, treatment, or conveyance of—(i)drinking water;(ii)wastewater and water resource recovery;(iii)stormwater; or(iv)water reuse; and(C)large decentralized systems that provide treatment for two or more households.